The disbursements of the substituted attorney at best could only be an advance on behalf of the client. When the relationship of attorney and client was terminated, the substituted attorney was entitled to be reimbursed for the disbursements properly chargeable against the client. The order appealed from is modified so as to remit the matter to Special Term for determination of the amount of disbursements to be paid before the papers are released. Settle order on notice. Concur — Peck, P. J., Breitel, Botein, Rabin and Valente, JJ.